DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claim amendment filed on 06/13/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed on 06/13/2022, with respect to claim rejections have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 11, 13, 15, 18, 21, 23, 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0109409 A1) in view of Stathakis et al. (US 2020/0287754 A1).
Consider claims 1, 11, 21 and 30:
Kobayashi discloses a method of wireless communication at a relay (see Fig. 2 and paragraph 0040, where Kobayashi describes a base station that includes a wireless device 110 and a wireless control device 120), comprising:
receiving a signal from a source, wherein the signal comprises reference signal (RS) and data (see Fig. 2 and paragraph 0044, where Kobayashi describes that the wireless control device 120 includes a wireless signal processing unit 222; see Fig. 4 and paragraph 0085, where Kobayashi describes that the wireless signal processing unit 222 receives an uplink signal; see paragraph 0089, where Kobayashi describes that the received uplink signal is composed of data signal and Demodulation Reference Signals (DMRS));
applying Fast Fourier Transform (FFT) to the signal to generate RS symbols including the RS and data symbols including the data (see Fig. 4 and paragraphs 0089-0090, where Kobayashi describes that the received signal is input to FFT unit 402 which generates 14 symbols in frequency domain: symbols #0 to #2, #4 to #9 and #11 to #13 are data symbols, symbols #3 and #10 are reference symbols);
equalizing the signal based on the RS and the data (see Fig. 4 and paragraph 0093, where Kobayashi describes an equalization unit 404 that performs equalization processing on the received signal output from the FFT unit 402), 
wherein the RS is used for equalization based on the RS symbols including the RS being input to an RS extraction module (see Fig. 4 and paragraph 0093, where Kobayashi describes that the equalization unit 404 performs the equalization processing based on channel estimation from channel estimation unit 403; see paragraph 0091, where Kobayashi describes that the channel estimation unit 403 performs channel estimation based on the reference signal in symbols #3 and #10 in the received signal output from the FFT unit 402), 
the data is used for equalization without the data symbols including the data being input to the RS extraction module (see Fig. 4 and paragraph 0093, where Kobayashi describes that the equalization unit 404 performs the equalization processing only on the data symbols: symbols #0 to #2, #4 to #9 and #11 to #13; see paragraph 0091, where Kobayashi describes that only the reference signals in symbols #3 and #10 are used in the channel estimation, and the symbols #3 and #10 are obtained from the received signal from the FFT unit 402);
amplifying the equalized signal (see Fig. 2 and paragraph 0045, where Kobayashi describes that the wireless signal processing unit 222 outputs signal to transmission and reception unit 212; see Fig. 2 and paragraph 0042, where Kobayashi describes that wireless unit 211 performs amplification on the signal output from the transmission and reception unit 212); and
transmitting the amplified signal to a destination (see Fig. 2 and paragraph 0042, where Kobayashi describes that the wireless unit 211 wirelessly transmits the amplified signal through an antenna).
Kobayashi does not specifically disclose: equalizing the signal includes equalizing the data symbols and the RS symbols.
Stathakis teaches: equalizing signal includes equalizing data symbols and RS symbols (see Fig. 6 and paragraph 0052, where Stathakis describes a wireless communication device that receives a subframe comprising Demodulation Reference Signals and data symbols in Action 602; see Fig. 6 and paragraph 0057, where Stathakis describes that the wireless communication device may equalize the Demodulation Reference Signals and data symbols of the subframe prior to transmitting the subframe).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: equalizing the signal includes equalizing the data symbols and the RS symbols, as taught by Stathakis to modify the method of Kobayashi in order to improve channel estimation, as discussed by Stathakis (see paragraph 0015).
	Consider claims 3, 13 and 23:  
	Kobayashi in view of Stathakis discloses the invention of claims 1, 11 and 21 above. Kobayashi discloses: estimating a channel or a phase based on the RS (see Fig. 4 and paragraph 0093, where Kobayashi describes that the equalization unit 404 performs the equalization processing based on channel estimation from channel estimation unit 403; see paragraph 0091, where Kobayashi describes that the channel estimation unit 403 performs channel estimation based on the reference signal in symbols #3 and #10 in the received signal output from the FFT unit 402). 
	Consider claims 5, 15 and 25:  
	Kobayashi in view of Stathakis discloses the invention of claims 1, 11 and 21 above. Kobayashi discloses: equalizing tone symbols based on the RS (see Fig. 4 and paragraph 0093, where Kobayashi describes that the equalization unit 404 performs the equalization processing based on channel estimation from channel estimation unit 403; see paragraph 0091, where Kobayashi describes that the channel estimation unit 403 performs channel estimation based on the reference signal in symbols #3 and #10 in the received signal output from the FFT unit 402); and applying Inverse FFT (IFFT) to the equalized tone symbols (see Fig. 4 and paragraphs 0093-0095, where Kobayashi describes that the equalization unit 404 outputs equalized signal to IDFT 405). 
	Consider claims 8 and 18:  
	Kobayashi in view of Stathakis discloses the invention of claims 1 and 11 above. Kobayashi discloses: the signal is equalized without demodulation or decoding of the data (see Fig. 4 and paragraphs 0093-0095, where Kobayashi describes that the equalization unit 404 performs equalization before decoding performed by decoding unit 407). 

Claims 2, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0109409 A1) in view of Stathakis et al. (US 2020/0287754 A1), as applied to claims 1, 11 and 21 above, and further in view of Keskitalo et al. (US 2021/0176670 A1).
	Consider claims 2, 12 and 22:
	Kobayashi in view of Stathakis discloses the invention of claims 1, 11 and 21 above. Kobayashi does not specifically disclose: receiving a configuration of the RS from the source. 
 	Keskitalo teaches: receiving a configuration of a RS from a source (see paragraph 0105, where Keskitalo describes a relay node that receives a reference signal configuration from a base station).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: receiving a configuration of the RS from the source, as taught by Keskitalo to modify the method of Kobayashi in order to improve wireless coverage and ease of deployment, as discussed by Keskitalo (see paragraph 0037).

Claims 6, 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0109409 A1) in view of Stathakis et al. (US 2020/0287754 A1), as applied to claims 1, 11 and 21 above, and further in view of Zinevich (US 2016/0087742 A1) and Muthu-Manivannan et al. (US 2009/0116600 A1).
	Consider claims 6, 16 and 26:
	Kobayashi in view of Stathakis discloses the invention of claims 1, 11 and 21 above. Kobayashi does not specifically disclose: (1), applying Inverse Discrete Fourier Transform (IDFT) to a subset of tone symbols to extract RS samples; and (2), estimating a phase drift based on the RS samples, and phase-compensating the signal based on the estimated phase drift. 
	Regarding (1), Zinevich teaches: applying Inverse Discrete Fourier Transform (IDFT) to a subset of tone symbols to extract RS samples (see paragraph 0041, where Zinevich describes performing a 4K IDFT of new symbols to produce reference samples). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: applying Inverse Discrete Fourier Transform (IDFT) to a subset of tone symbols to extract RS samples, as taught by Zinevich to modify the method of Kobayashi in order to allow use of a TDOA algorithm to locate leakage sources, as discussed by Zinevich (see paragraph 0021).
 	Regarding (2), Muthu-Manivannan teaches: estimating a phase drift based on RS samples, and phase-compensating signal based on the estimated phase drift (see paragraph 0055, where Muthu-Manivannan describes using sampled reference signal for estimating phase drifts; see paragraph 0061, where Muthu-Manivannan describes that after the phase drift is calculated, the phase drift is removed to have a compensated window). 
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: estimating a phase drift based on the RS samples, and phase-compensating the signal based on the estimated phase drift, as taught by Muthu-Manivannan to modify the method of Kobayashi in order to improve phase drift compensation, as discussed by Muthu-Manivannan (see paragraphs 0003-0005).

Claims 7, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0109409 A1) in view of Stathakis et al. (US 2020/0287754 A1), as applied to claims 1, 11 and 21 above, and further in view of Kim et al (US 2016/0219621 A1).
	Consider claims 7, 17 and 27:
	Kobayashi in view of Stathakis discloses the invention of claims 1, 11 and 21 above. Kobayashi discloses: filtering the signal by an analysis filter bank based on a Discrete Fourier Transform (DFT) (see Fig. 6 and paragraph 0062, where Nakamura describes that the output of the DFT portion 123 is input to the equalizing portion 125 which multiplies the input signal by weights provided by weight calculating portion 126), adjusting the filtered signal by weights based on the RS (see Fig. 6 and paragraph 0062, where Nakamura describes that the weights are generated based on the pilot signals), and synthesizing the adjusted filtered signal by an synthesis filter bank based on an Inverse DFT corresponding to the analysis filter bank (see Fig. 6 and paragraph 0062, where Nakamura describes that a corresponding IDFT portion 127 receives the output of the equalizing portion 125). 
	Kobayashi does not specifically disclose: DFT matrix and IDFT matrix.
	Kim teaches: DFT matrix and IDFT matrix (see paragraphs 0155-0156, where Kim describes an equation 18 that includes a DFT matrix for converting a time domain signal into a frequency domain signal, and an IDFT matrix for converting a frequency domain signal into a time domain signal).
 	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: DFT matrix and IDFT matrix, as taught by Kim to modify the method of Kobayashi in order to efficiently detect an uplink synchronization signal, as discussed by Kim (see paragraph 0003).

Claims 9, 10, 19, 20, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2018/0109409 A1) in view of Stathakis et al. (US 2020/0287754 A1), as applied to claim 1, 11 and 21 above, and further in view of Albean (US 2005/0185573 A1).
	Consider claims 9, 19 and 28:  
	Kobayashi in view of Stathakis discloses the invention of claims 1, 11 and 21 above. Kobayashi does not specifically discloses: determining whether to equalize the signal based on one or more parameters. 
 	Albean teaches: determining whether to equalize a signal based on one or more parameters (see paragraph 0004, where Albean describes that an equalizer is used to correct for carrier frequency offset and sampling frequency offset between a transmitter and a receiver in order to prevent a loss of orthogonality between the subcarriers).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: determining whether to equalize the signal based on one or more parameters, as taught by Albean to modify the method of Kobayashi in order to prevent severe increase in bit error rate, as discussed by Albean (see paragraph 0004).
	Consider claims 10, 20 and 29:
	Kobayashi in view of Stathakis and Albean discloses the invention of claims 9, 19 and 28 above. Kobayashi does not specifically disclose: the one or more parameters comprise: a first carrier frequency offset between the source and the relay; and a second carrier frequency offset between the relay and the destination. 
 	Albean teaches: the one or more parameters comprise: a first carrier frequency offset between the source and the relay; and a second carrier frequency offset between the relay and the destination (see paragraph 0004, where Albean describes a carrier frequency offset is a difference between the transmitter and receiver frequencies).
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to include: the one or more parameters comprise: a first carrier frequency offset between the source and the relay; and a second carrier frequency offset between the relay and the destination, as taught by Albean to modify the method of Kobayashi in order to prevent severe increase in bit error rate, as discussed by Albean (see paragraph 0004).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631